Order entered December 21, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00533-CR
                               No. 05-22-00534-CR

           FELICIANO ROLMAN JUAREZAGUILAR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 195th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F20-25280-N & F20-25305-N

                                      ORDER

      Before the Court is appellant’s December 20, 2022 second motion to extend

the time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by February 3, 2023. If appellant fails to file his brief by February 3,

2023, the Court may abate this case for a hearing in the trial court to determine

why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE